Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (MARK ONE) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 001-36260 CYPRESS ENERGY PARTNERS, L.P. (Exact name of Registrant as specified in its charter) Delaware 61-1721523 (State of or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5727 South Lewis Avenue, Suite 300 Tulsa, Oklahoma (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: (918) 748-3900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☒ Smallerreporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ The registrant's common units began trading on the New York Stock Exchange on January 15, 2014. As of November 9, 2016, the registrant had 5,945,348 common units and 5,913,000 subordinated units outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None. Table Of Contents CYPRESS ENERGY PARTNERS, L.P. Table of Contents Page PART I – FINANCIAL INFORMATION ITEM 1. Condensed Consolidated Financial Statements 5 Condensed Consolidated Balance Sheets as of September 30, 2016 and December 31, 2015 5 Condensed Consolidated Statements of Operationsfor the Three and Nine Months Ended September 30, 2016 and 2015 6 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three and Nine Months Ended September 30, 2016 and 2015 7 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2016 and 2015 8 Condensed Consolidated Statement of Owners’ Equity for the Nine Months Ended September 30, 2016 9 Notes to the Condensed Consolidated Financial Statements 10 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 53 ITEM 4. Controls and Procedures 53 PART II – OTHER INFORMATION ITEM 1. Legal Proceedings 54 ITEM 1A. Risk Factors 54 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 ITEM 3. Defaults upon Senior Securities 54 ITEM 4. Mine Safety Disclosures 54 ITEM 5. Other Information 54 ITEM 6. Exhibits 55 SIGNATURES 56 2 Table Of Contents NAMES OF ENTITIES Unless the context otherwise requires, references in this Quarterly Report on Form 10-Q to “Cypress Energy Partners, L.P.,” “our partnership,” “we,” “our,” “us,” or like terms, refer to Cypress Energy Partners, L.P. and its subsidiaries. References to: ● “
